EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF PERFICIENT, INC. PURSUANT TO 18 U.S.C. §1350 In connection with the accompanying report on Form 10-Q for the period ended June 30, 2007 and filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John T. McDonald, Chief Executive Officer of Perficient, Inc. (the “Company”), hereby certify that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/John T. McDonald John T. McDonald, Chief Executive Officer August 13, 2007 In connection with the accompanying report on Form 10-Q for the period ended June 30, 2007 and filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul E. Martin, Chief Financial Officer of Perficient, Inc. (the “Company”), hereby certify that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Paul E. Martin Paul E. Martin, Chief Financial Officer August 13, 2007
